Case 1:20-cr-00067-SPW Document 21 Filed 08/03/20 Page 1 of 1

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA AUG 0 3 2020
BILLINGS DIVISION Clerk, U S District Court
cl oo ee

 

UNITED STATES OF AMERICA, CR 20-67-BLG-SPW
Plaintiff,

vs. ORDER
CAMERON SEAN ALLSHOUSE,

Defendant.

 

 

Pending before the Court is the motion of the United States of America to
dismiss with prejudice the indictment. (Doc. 17.) For good cause shown,

IT IS ORDERED that the indictment is dismissed with prejudice.

DATED this 3 day of August, 2020.

SUSAN P. WATTERS
United States District Judge

 
